Citation Nr: 0829103	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for dizzy spells, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for mixed type of headaches, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for chronic fatigue syndrome (claimed as 
fatigue), to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
has been received.

4.  Entitlement to service connection for abnormal rate of 
rapid tooth decay, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

5.  Entitlement to service connection for tinea versicolor 
(claimed as skin rash), to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

6.  Entitlement to service connection for blurred vision, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for sleep disturbances, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for pulmonary 
irritation/breathing problems secondary to inhalation of 
burning petroleum chemical gases, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for high sensitivity to 
chemicals, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for photosensitivity 
to light, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

11.  Entitlement to service connection for memory problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

12.  Entitlement to service connection for abdominal pain 
around the lower area, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

13.  Entitlement to service connection for circulatory 
problems, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

14.  Entitlement to service connection for weakness of the 
lower extremities, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

15.  Entitlement to service connection for chest pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

16.  Entitlement to service connection for twitching and 
tremors of the legs, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

17.  Entitlement to service connection for twitching and 
tremors of the arms, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

18.  Entitlement to service connection for twitching and 
tremors of the buttocks, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

19.  Entitlement to service connection for twitching and 
tremors of the nose, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.


REPRESENTATION

Appellant represented by:	Terry Halpern, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January and September 2003 rating decisions.  In the a 
January 2003 rating decision, the RO, inter alia, determined 
that no new and material evidence had been received to reopen 
claims for service connection for headaches and CFS, found 
that new and material evidence had been received to reopen a 
claim for service connection for dizziness and reopened but 
denied the claim on the merits, and also denied service 
connection for the disabilities listed in issues 4 through 
15, above.  The veteran's attorney filed a notice of 
disagreement (NOD) in August 2003; and the RO issued a 
statement of the case (SOC) in July 2005.  In the September 
2003 rating decision, the RO denied service connection for 
the disabilities listed in issues 16 through 19, above.  The 
veteran's attorney filed an NOD in October 2003; and the RO 
issued a statement of the case (SOC) in July 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) with regard to all issues on 
appeal in August 2005.

In May 2004 and February 2006, the testified during hearings 
before Decision Review Officers (DROs) at the RO and at the 
St. Thomas VA outpatient clinic; transcripts of these 
hearings are of record. The RO continued  denial of the 
claims (as reflected in a November 2006 supplemental SOC 
(SSOC)).

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the Board 
hearing, the veteran withdrew from appeal his claim for 
service connection for abnormal rate of rapid tooth decay, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

Although the RO framed the first three issues on appeal in 
the January 2003 rating decision, SOC and SSOC as claims for 
service connection for dizziness, headaches and CFS, it 
treated these claims as petitions to reopen claims for 
service connection for the alleged disabilities that were 
previously denied in a March 2000 rating decision.  
Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the veteran's claims for service 
connection for dizziness, headaches and CFS.  That matter 
goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims on a de novo basis.  See 
Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
the Board must first decide whether new and material evidence 
to reopen the claims for service connection for dizziness, 
headaches and CFS has been received before it can address 
these matters on the merits, the Board has characterized the 
appeal with regard to these claims as encompassing the first 
three issues set forth on the title page. 

The Board's decision dismissing the veteran's dental claim is 
set forth below.  The remaining matters on appeal are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew from appeal the claim for 
service connection for abnormal rate of rapid tooth decay, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claim for service connection for abnormal rate of rapid tooth 
decay, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2007).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).

As pointed out by the veteran's attorney during the February 
2008 Board hearing, the veteran indicated that he wished to 
withdraw from appeal his claim for service connection for 
abnormal rate of rapid tooth decay, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117..  As the veteran has withdrawn 
the appeal as to this matter,  there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this matter, and it must be dismissed.




ORDER

The appeal as to the claim for service connection for 
abnormal rate of rapid tooth decay, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is dismissed.


REMAND

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's requests to reopen 
has not been accomplished.  While the veteran was provided 
notice of the appropriate legal definition of new and 
material evidence in a July 2002 letter and a July 2005 SOC, 
a generic notice of this type is not sufficient, according to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Rather, the record must show that the veteran was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Id., at 10.  In this case, the RO has not provided 
the veteran a specifically tailored notice explaining what is 
needed to reopen his claims for service connection for 
disabilities manifested by dizzy spells, headaches, and 
fatigue, in light of the prior deficiency(ies) in these 
claims.

In this regard, the Board notes that, in a March 2000 rating 
decision, the RO denied service connection for disabilities 
claimed as headaches, dizzy spells and fatigue due to 
environmental hazard exposure.  The RO has not informed the 
veteran of the reasons for its prior denial in March 2000, 
and what specific information and evidence he would need to 
provide to reopen and establish service connection for the 
claimed disabilities.  Hence, action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

The Board's review of the claims file also reveals that 
additional development of the original claims for service 
connection is warranted.

The Board notes that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or from aggravation 
of a pre-existing injury suffered or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. 
§ 3.303 (2007).  As a Persian Gulf veteran, compensation may 
also be established for objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent prior to December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(2007). 

The Board also notes that, during the pendency of the appeal, 
service connection has  been established or bilateral 
retropatellar pain syndrome, tinnitus, and post-traumatic 
stress disorder (PTSD) with depression.  It appears that some 
of the symptoms claimed by the veteran may be separate 
diagnosed disabilities and others may be part of an already 
service-connected disability.  The Board notes that it is 
also unclear whether a pre-existing small dermoid cyst of the 
left lower eyelid shown on the veteran's enlistment 
examination, that was surgically removed in service after the 
veteran complained of blurry vision, was aggravated by 
service.  Thus, the Board finds that a remand for examination 
and medical opinions addressing these matters is needed to 
resolve the issues on appeal.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(c)(4)(i).

Here, service treatment records reflect treatment on various 
occasions for complaints of:  tightness in chest, nausea and 
dizziness (in September 1990), left-side burning pain with 
movement, generalized body aches, headaches and chills (in 
November 1991), and a burning sensation just under the left 
ribs (in March 1992).  In an undated questionnaire, the 
veteran listed medical problems and their onset as-vision 
(March 1991), stomach pain (September 1991), ringing in both 
ears (constant) (April 1991), and pain in certain joints 
(October 1990).  He added that he could not stand in one 
place a long period of time; had plenty of trouble climbing 
steps, walking, and bending at the knees, lifting heavy 
objects, applying pressure to the lower extremities, and 
running.  The veteran added that he had pain in the lower 
extremities at his waist, knees, ankles, and toes.

Post-service private and VA medical records show complaints 
of, or treatment for, dizziness, loss of balance, headaches, 
fatigue, sleep problems, skin rashes (to include tinea 
versicolor), vision problems, shortness of breath, 
sensitivity to bright light, forgetfulness, memory problems, 
chest and abdominal pain, weakness in the lower extremities, 
circulatory problems, and tics, twitching and tremors of 
various body parts.  

In an August 2003 report of a private neurological evaluation 
done in February 2003, J. D. N., M.D., FRCP(C), FACP, 
diagnosed the veteran with gulf war syndrome due to exposure 
to chemical warfare and/or pesticides.  This opinion was 
based on a review of the veteran's service treatment records 
and post-service VA medical records dated from December 1992 
until the date of the evaluation, various test results, and 
an examination of the veteran.  However, Dr. J. D. N. did not 
list the separate disabilities he felt were due to gulf war 
syndrome.  VA Gulf War examination reports, on the other 
hand, failed to indicate the presence of any qualifying 
chronic disability.  Thus, there is conflicting medical 
evidence of record as to whether the veteran has any chronic 
undiagnosed illnesses due to his service in Southwest Asia.

As noted above, the period within which disabilities claimed 
as due to an undiagnosed illness must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  Thus, even though, 
earlier VA examinations conducted between January 1993 and 
December 2006 may not have shown the presence of a qualifying 
chronic disability that does not mean the veteran does not 
now have the claimed disability.  [Parenthetically, the Board 
notes that, in McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007), the Court held that, when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.]

Moreover, the Board notes that in certain instances the 
veteran has been diagnosed with various disabilities, such 
as, mixed-type headaches, vertigo, tinea versicolor, 
duodenitis, and a hernia.  However, the RO has not sought an 
opinion as to whether such disabilities are related to the 
veteran's period of service.  Further, many of the symptoms 
the veteran claims that he has-for example sleep problems, 
vision problems, shortness of breath, forgetfulness, memory 
problems, weakness in the lower extremities, and tics, 
twitching and tremors-might be related to the veteran's 
already service-connected disabilities of bilateral 
retropatellar pain syndrome, tinnitus, or PTSD with 
depression.  Thus, further examination is warranted to 
identify any chronic disabilities manifested by the claimed 
symptoms and to address whether such symptomatology is a 
manifestation of a service-connected disability (e.g., 
tinnitus or PTSD), is a separate and distinct diagnosed 
disability related to service or qualifies as an undiagnosed 
illness, or whether the veteran's pre-existing eye disability 
was aggravated by service.  

In light of the above, the RO should arrange for the veteran 
to undergo a VA Persian Gulf War Protocol examination (and 
any specialist examinations deemed warranted), by (a) 
physician(s), at an appropriate VA medical facility.  The 
veteran is hereby advised that, failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claims for service connection to include 
pursuant to the provisions of 38 U.S.C. § 1117 (as the 
original claims will be adjudicated on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the San Juan and 
Miami VA Medical Centers (VAMCs) and the St. Thomas VA 
outpatient clinic and Vet Center.  The Miami VAMC medical 
records pertain to treatment for PTSD and appear to be 
complete.  The initial VA medical records from the San Juan 
VAMC are dated from October 21, 2002 to September 17, 2003 
and from the St. Thomas VA outpatient clinic and Vet Center 
are dated from December 17, 1992 to July 21, 2003 and from 
November 20, 2003 to October 1, 2004.  Subsequent VA medical 
records from the San Juan VAMC and the St. Thomas VA 
outpatient clinic and Vet Center are dated from May 2, 2005 
to June 13, 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Such would 
appear to encompass records from Vet Centers, as well.  
Hence, on remand, the RO must obtain all outstanding 
pertinent medical records from the San Juan VAMC and the St. 
Thomas VA outpatient clinic and Vet Center, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on the claims before 
the expiration of the one-year notice period).  The RO should 
also ensure that (in addition to the above), its notice for 
each claim meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
(such as scheduling an examination if any claim is reopened) 
or notification action deemed warranted by the VCAA prior to 
adjudicating the veteran's petitions to reopen and the other 
claims for service connection remaining on appeal, to include 
whether the claimed symptoms are manifestations of an already 
service-connected disability or as due to undiagnosed illness 
pursuant to 38 U.S.C. § 1117.  The RO's readjudication of the 
claims on appeal should include consideration of all evidence 
added to the record since the RO's last adjudication of the 
claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the San Juan VAMC (since 
September 17, 2003) and from the St. 
Thomas VA outpatient clinic and Vet 
Center Carmel outpatient clinic (since 
July 21, 2003).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his attorney, a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the petitions to reopen and service 
connection claims remaining on appeal.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims remaining on 
appeal, to include due to aggravation of 
a pre-existing condition.  In particular, 
with regard to the veteran's claims to 
reopen, the RO's letter should provide a 
discussion of the evidentiary 
deficiency(ies) that resulted in the 
March 2000 denial, along with notice as 
to what evidence is needed to establish 
each of the claims, on the merits, 
consistent with Kent (cited to above).

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the veteran should 
be afforded a VA examination, by a 
physician, that conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010),  at a VA medical facility.  As 
indicated below, additional specialist 
examination(s) should be conducted as 
needed.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.


a.  The physician should note and detail 
all reported symptoms of skin rash, 
blurred vision, sleep disturbances, 
pulmonary irritation/breathing problems, 
high sensitivity to chemicals, 
photosensitivity to light, memory 
problems, abdominal pain around the lower 
area, circulatory problems, weakness of 
the lower extremities, chest pain, and 
twitching and tremors of the arms, legs, 
buttocks and nose.  The physician should 
conduct a comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of such symptoms and state what 
precipitates and what relieves them.

b.  The physician should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examination for 
diagnostic purposes is not needed.

c.  However, for any of the claimed 
symptoms that have not been determined to 
be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  

d.  In such instances, the primary 
examiner should provide the specialist 
with all examination reports and test 
results, specify the relevant symptoms 
that have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis, to include 
whether it is medically related to an 
already service-connected disability, and 
which, if any, cannot be attributed in 
this veteran to a known clinical 
diagnosis. 

e.  For each diagnosed condition, the 
specialist should render an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed disability was (1) 
incurred in or aggravated by service 
and/or (2) is a manifestation of any 
service-connected disability.  The 
veteran is currently service connected 
for bilateral retropatellar pain 
syndrome, tinnitus, and PTSD with 
depression.  If arthritis is diagnosed, 
the examiner should indicate whether it 
was manifested to a compensable degree 
within one year of service discharge (the 
veteran was discharged on November 5, 
1992).  If the veteran is diagnosed with 
an eye disorder, the specialist should 
determine whether it is related to the 
dermoid cyst of the left lower eyelid 
that clearly and unmistakably existed 
prior to service, and render an opinion 
addressing whether such pre-existing 
disorder was aggravated beyond the 
natural progress of the disorder.

It is essential that each physician 
distinguish, to the extent possible, 
those symptoms that are a separate and 
distinct disability and those that are 
manifestations of already service-
connected disabilities.  In providing the 
requested opinions, each physician should 
consider and address the findings of 
Dr. J. D. N. expressed in an August 2003 
report and the findings of VA examiners 
in reports of examinations performed 
between January 1993 and December 2006, 
as well as the veteran's assertions.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the veteran's 
petitions to reopen and the original 
claims for service connection remaining 
on appeal, in light of all pertinent 
evidence and legal authority.  In 
adjudicating each claims all applicable 
theories of entitlement to service 
connection should be considered, to 
include aggravation of a pre-existing 
condition (in the case of an eye 
disability), direct service connection, 
or as due to an undiagnosed illness, as 
appropriate.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


